     Case 2:19-cv-00619-ODW-KS Document 1 Filed 01/28/19 Page 1 of 9 Page ID #:1


 1   Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
     Michael J. Manning, Esq. (State Bar No. 286879)
 2   Craig G. Côté, Esq. (State Bar No. 132885)
 3   Osman M. Taher, Esq. (State Bar No. 272441)
     MANNING LAW, APC
 4   4667 MacArthur Blvd., Suite 150
 5   Newport Beach, CA 92660
     Office: (949) 200-8755
 6   ADAPracticeGroup@manninglawoffice.com
 7   Attorneys for Plaintiff: ABACUC HERAS
 8                           UNITED STATES DISTRICT COURT
 9              CENTRAL DISTRICT OF CALIFORNIA– WESTERN DIVISION
10

11                                             Case No.
     ABACUC HERAS, an individual,
12                                             Complaint For Damages And
13                     Plaintiff,              Injunctive Relief For:

14   v.                                         1. VIOLATIONS OF THE
15                                                 AMERICANS WITH DISABILITIES
     DONUTS QUEEN, a business of                   ACT OF 1990, 42 U.S.C. §12181 et
16   unknown form; PEYMAN BRAL, an                 seq.
17   individual; and DOES 1-10,
     inclusive,                                 2. VIOLATIONS OF THE UNRUH
18                                                 CIVIL RIGHTS ACT, CALIFORNIA
19                    Defendants.                  CIVIL CODE § 51 et seq.
20

21
           Plaintiff, ABACUC HERAS (“Plaintiff”), complains of Defendant DONUTS
22
     QUEEN, a business of unknown form; PEYMAN BRAL, an individual; Does 1-10
23
     (“Defendants”) in this Complaint and alleges as follows:
24
                                            PARTIES:
25
           1.      Plaintiff is an adult California resident. Plaintiff is substantially limited
26

27   in performing one or more major life activities because he is a quadriplegic,

28   including but not limited to: walking, standing, ambulating, sitting and grasping

                                                 1
                                            COMPLAINT
     Case 2:19-cv-00619-ODW-KS Document 1 Filed 01/28/19 Page 2 of 9 Page ID #:2


 1   objects. As a result of these disabilities, Plaintiff relies upon a wheelchair for
 2
     mobility. With such disabilities, Plaintiff qualifies as a member of a protected class
 3
     under the Americans with Disabilities Act (“ADA”), 42 U.S.C. §12102(2) and the
 4

 5   regulations implementing the ADA set forth at 28 C.F.R. §§ 36.101 et seq.

 6         2.     Plaintiff brings this action acting as a “private attorney general” as
 7   permitted under the American with Disabilities Act of 1990 (“ADA”) to privatize
 8
     enforcement of the ADA without the American tax payer(s) bearing the financial tax
 9
     burden for such action.
10
           3.     Plaintiff is informed and believes and thereon alleges that Defendant
11
     PEYMAN BRAL, an individual, owns or controls the real property common area
12
     parking lot at 6594 Long Beach Boulevard, Long Beach, California 90805
13
     (“Property”) on December 13, 2018.
14
           4.     Plaintiff is informed and believes and thereon alleges that Defendant
15
     PEYMAN BRAL, an individual, owns or controls the Property currently.
16
           5.     Plaintiff is informed and believes and thereon alleges that Defendant
17
     DONUTS QUEEN, a business of unknown form, owned, controlled, or operated
18
     DONUTS QUEEN (“Business”) located at the Property on December 13, 2018.
19
           6.     Further, Defendant DONUTS QUEEN, a business of unknown form,
20
     owns, operates or controls the Business located at the Property currently.
21
           7.     Plaintiff does not know the true names of Defendants, their business
22
     capacities, their ownership connection to the subject property and business, or their
23
     relative responsibilities in causing the access violations herein complained of, and
24
     alleges a joint venture and common enterprise by all such Defendants. Plaintiff is
25
     informed and believes that each of the Defendants herein, including Does 1 through
26
     10, inclusive, is responsible in some capacity for the events herein alleged, or is a
27
     necessary party for obtaining appropriate relief. Plaintiff will seek leave to amend
28
                                                2
                                           COMPLAINT
     Case 2:19-cv-00619-ODW-KS Document 1 Filed 01/28/19 Page 3 of 9 Page ID #:3


 1   when the true names, capacities, connections, and responsibilities of the Defendants
 2   and Does 1 through 10, inclusive, are ascertained.
 3                               JURISDICTION AND VENUE
 4          8.     This Court has subject matter jurisdiction over this action pursuant
 5   to 28 U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans
 6   with Disabilities Act of 1990, 42 U.S.C. § 12101, et seq. ("ADA").
 7          9.     This court has supplemental jurisdiction over Plaintiff’s non-federal
 8   claims pursuant to 28 U.S.C. § 1367, because Plaintiff’s Unruh Civil Rights Act
 9   (“UCRA”) claims are so related to Plaintiff’s federal ADA claims in that they have
10   the same nucleus of operative facts and arising out of the same transactions, they
11   form part of the same case or controversy under Article III of the United States
12   Constitution.
13          10.    Venue is proper in this court pursuant to 28 U.S.C. §1391 because the
14   real property which is the subject of this action is located in this district and because
15   Plaintiff's causes of action arose in this district.
16                                FACTUAL ALLEGATIONS
17          11.    Plaintiff went to the Business on or about December 13, 2018, to
18   purchase a meal.
19          12.    The Property contains facilities open to the public, places of public
20   accommodation.
21          13.    Parking spaces are one of the facilities, privileges and advantages
22   reserved by defendants to persons at the property serving the Businesses.
23          14.    Unfortunately, although parking spaces were one of the facilities
24   reserved for patrons, there were no parking spaces available for persons with
25   disabilities that complied with the Americans with Disability Act Accessibility
26   Guidelines (“ADAAG”) December 13, 2018.
27          15.    Instead of having a compliant access aisle that leads to an accessible
28   pathway on the property, Plaintiff has experienced the following at the Business and
                                                  3
                                             COMPLAINT
     Case 2:19-cv-00619-ODW-KS Document 1 Filed 01/28/19 Page 4 of 9 Page ID #:4


 1   Subject Property: a built up curb ramp that projects from the sidewalk and into the
 2   access aisle (Section 406.5). Furthermore, the curb ramp is in excess of the
 3   maximum grade allowed by ADAAG specifications (Section 406.1). Therefore,
 4   currently, there is no compliant designated disabled parking serving the Business
 5   which is designed for persons with disabilities.
 6         16.    Therefore, currently, there is no compliant designated disabled parking
 7   or accessible path of travel to the accessible entryway serving the Businesses which
 8   are designed for persons with disabilities.
 9         17.    Subject to the reservation of rights to assert further violations of law
10   after a site inspection found infra, Plaintiff asserts there are additional ADA
11   violations which affect him personally.
12         18.    Plaintiff is informed and believes and thereon alleges Defendants had
13   no policy or plan in place to make sure that there was a compliant accessible access
14   pathway reserved for persons with disabilities prior to December 13, 2018.
15         19.    Plaintiff is informed and believes and thereon alleges Defendants have
16   no policy or plan in place to make sure that the designated disabled parking and
17   accessible pathways for persons with disabilities comport with the ADAAG.
18         20.    The accessible pathway for use by persons with disabilities are a tip
19   over, crash, fall hazard or trip hazard because it contains a curb ramp and cross
20   slopes which represent a danger to health, safety and welfare.
21         21.    Plaintiff personally encountered these barriers because he was in a
22   wheelchair. These inaccessible conditions denied the Plaintiff full and equal access
23   and caused him difficulty, humiliation and frustration because it represented a tip-
24   over hazard, and/or crash and fall hazard and Plaintiff worried about his safety.
25         22.    As an individual with a mobility disability who at times is dependent
26   upon a wheelchair or other mobility device, Plaintiff has a keen interest in whether
27   public accommodations have architectural barriers that impede full accessibility to
28   those accommodations by individuals with mobility impairments.
                                                4
                                           COMPLAINT
     Case 2:19-cv-00619-ODW-KS Document 1 Filed 01/28/19 Page 5 of 9 Page ID #:5


 1          23.   Plaintiff is now being deterred from patronizing the Business and its
 2   accommodations on particular occasions, but intends to return to the Business for the
 3   dual purpose of availing himself of the goods and services offered to the public and
 4   to ensure that the Business ceases evading its responsibilities under federal and state
 5   law.
 6          24.   The defendant has failed to maintain in working and useable conditions
 7   those features required to provide ready access to persons with disabilities.
 8          25.   The violations identified above are easily removed without much
 9   difficulty or expense. They are the types of barriers identified by the Department of
10   Justice as presumably readily achievable to remove and, in fact, these barriers are
11   readily achievable to remove. Moreover, there are numerous alternative
12   accommodations that could be made to provide a greater level of access if complete
13   removal were not achievable.
14          26.   Given the obvious and blatant violation alleged hereinabove, Plaintiff
15   alleges, on information and belief, that there are other violations and barriers in the
16   site that relate to his disability. Plaintiff will amend the complaint, to provide proper
17   notice regarding the scope of this lawsuit, once he conducts a site inspection.
18   However, please be on notice that the Plaintiff seeks to have all barriers related to
19   his disability remedied. See Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding
20   that once a plaintiff encounters one barrier at a site, the plaintiff can sue to have all
21   barriers that relate to his disability removed regardless of whether he personally
22   encountered them).
23          27.   Given the obvious and blatant violation alleged hereinabove, Plaintiff
24   alleges, on information and belief, that the failure to remove these barriers was
25   intentional because: (1) these particular barriers are intuitive and obvious; (2) the
26   defendants exercised control and dominion over the conditions at this location prior
27   to December 13, 2018, (3) the lack of accessible facilities was not an accident
28   because had the defendants intended any other configuration, they had the means
                                                 5
                                            COMPLAINT
     Case 2:19-cv-00619-ODW-KS Document 1 Filed 01/28/19 Page 6 of 9 Page ID #:6


 1   and ability to make the change.
 2         28.    Without injunctive relief, plaintiff will continue to be unable to fully
 3   access Defendants’ facilities in violation of Plaintiff’s rights under the ADA.
 4                               FIRST CAUSE OF ACTION
 5   VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT OF 1990,
 6                                  42 U.S.C. § 12181 et seq.
 7         29.    Plaintiff re-alleges and incorporates by reference all paragraphs alleged
 8   above and each and every other paragraph in this Complaint necessary or helpful to
 9   state this cause of action as though fully set forth herein.
10         30.    Under the ADA, it is an act of discrimination to fail to ensure that the
11   privileges, advantages, accommodations, facilities, goods, and services of any place
12   of public accommodation are offered on a full and equal basis by anyone who owns,
13   leases, or operates a place of public accommodation. See 42 U.S.C. § 12182(a).
14   Discrimination is defined, inter alia, as follows:
15                a.     A failure to make reasonable modifications in policies, practices,
16                       or procedures, when such modifications are necessary to afford
17                       goods, services, facilities, privileges, advantages, or
18                       accommodations to individuals with disabilities, unless the
19                       accommodation would work a fundamental alteration of those
20                       services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
21                b.     A failure to remove architectural barriers where such removal is
22                       readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
23                       defined by reference to the ADAAG, found at 28 C.F.R., Part 36,
24                       Appendix "D".
25                c.     A failure to make alterations in such a manner that, to the
26                       maximum extent feasible, the altered portions of the facility are
27                       readily accessible to and usable by individuals with disabilities,
28                       including individuals who use wheelchairs, or to ensure that, to
                                                 6
                                            COMPLAINT
     Case 2:19-cv-00619-ODW-KS Document 1 Filed 01/28/19 Page 7 of 9 Page ID #:7


 1                         the maximum extent feasible, the path of travel to the altered area
 2                         and the bathrooms, telephones, and drinking fountains serving
 3                         the area, are readily accessible to and usable by individuals with
 4                         disabilities. 42 U.S.C. § 12183(a)(2).
 5         31.       Any business that provides parking spaces must provide accessible
 6   parking spaces. 1991 Standards § 4.1.2(5). 2010 Standards § 208. Under the 1991
 7   Standards, parking spaces and access aisles must be level with surface slopes not
 8   exceeding 1:50 (2.0%) in all directions. 1991 Standards § 4.6.2. Under the 2010
 9   Standards, access aisles shall be at the same level as the parking spaces they serve.
10   Changes in level are not permitted. 2010 Standards § 502.4. "Access aisles are
11   required to be nearly level in all directions to provide a surface for wheelchair
12   transfer to and from vehicles." 2010 Standards § 502.4 Advisory. Here the failure to
13   provide a level access aisle in the designated disabled parking space is a violation of
14   the law and excess slope angle in the access pathway is a violation of the law.
15         32.       A public accommodation must maintain in operable working condition
16   those features of its facilities and equipment that are required to be readily accessible
17   to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
18         33.       Here, the failure to ensure that accessible facilities were available and
19   ready to be used by Plaintiff is a violation of law.
20         34.       Given its location and options, Plaintiff will continue to desire to
21   patronize the Business but he has been and will continue to be discriminated against
22   due to lack of accessible facilities and, therefore, seeks injunctive relief to remove
23   the barriers.
24                                SECOND CAUSE OF ACTION
25       VIOLATION OF THE UCRA, CALIFORNIA CIVIL CODE § 51 et seq.
26         35.       Plaintiff re-alleges and incorporates by reference all paragraphs alleged
27   above and each and every other paragraph in this Complaint necessary or helpful to
28   state this cause of action as though fully set forth herein.
                                                  7
                                              COMPLAINT
     Case 2:19-cv-00619-ODW-KS Document 1 Filed 01/28/19 Page 8 of 9 Page ID #:8


 1         36.    California Civil Code § 51 et seq. guarantees equal access for people
 2   with disabilities to the accommodations, advantages, facilities, privileges, and
 3   services of all business establishments of any kind whatsoever. Defendants are
 4   systematically violating the UCRA, Civil Code § 51 et seq.
 5         37.    Because Defendants violate Plaintiff’s rights under the ADA, they also
 6   violated the UCRA and are liable for damages. (Civ. Code § 51(f), 52(a).) These
 7   violations are ongoing.
 8         38.    Plaintiff is informed and believes and thereon alleges that Defendants’
 9   actions constitute intentional discrimination against Plaintiff on the basis of a
10   disability, in violation of the UCRA, Civil Code § 51 et seq., because Defendants
11   have been previously put on actual or constructive notice that the Business is
12   inaccessible to Plaintiff. Despite this knowledge, Defendants maintain their
13   premises in an inaccessible form, and Defendants have failed to take actions to
14   correct these barriers.
15                                          PRAYER
16   WHEREFORE, Plaintiff prays that this court award damages provide relief as
17   follows:
18         1.     A preliminary and permanent injunction enjoining Defendants from
19   further violations of the ADA, 42 U.S.C. § 12181 et seq., and UCRA, Civil Code §
20   51 et seq. with respect to its operation of the Business and Property; Note: Plaintiff
21   is not invoking section 55 of the California Civil Code and is not seeking
22   injunctive relief under the Disable Persons Act (Cal. C.C. §54) at all.
23         2.     An award of actual damages and statutory damages of not less than
24   $4,000 per violation pursuant to § 52(a) of the California Civil Code;
25         3.     An additional award of $4,000.00 as deterrence damages for each
26   violation pursuant to Johnson v. Guedoir, 218 F. Supp. 3d 1096; 2016 U.S. Dist.
27   LEXIS 150740 (USDC Cal, E.D. 2016);
28         4.     For reasonable attorneys' fees, litigation expenses, and costs of suit,
                                                8
                                           COMPLAINT
     Case 2:19-cv-00619-ODW-KS Document 1 Filed 01/28/19 Page 9 of 9 Page ID #:9


 1   pursuant to 42 U.S.C. § 12205; California Civil Code § 52;
 2                               DEMAND FOR JURY TRIAL
 3         Plaintiff hereby respectfully requests a trial by jury on all appropriate issues
 4   raised in this Complaint.
 5

 6   Dated: January 23rd, 2019              MANNING LAW, APC
 7

 8                                    By: /s/ Joseph R. Manning Jr., Esq.
                                         Joseph R. Manning Jr., Esq.
 9                                       Michael J. Manning, Esq.
10                                       Craig G. Côté, Esq.
                                         Osman M. Taher, Esq.
11                                       Attorneys for Plaintiff
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28
                                               9
                                           COMPLAINT
